Citation Nr: 1805090	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  13-26 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hypertension as secondary to diabetes mellitus, type II, (diabetes) and/or posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for erectile dysfunction as secondary to diabetes and/or PTSD.

3. Entitlement to an initial rating in excess of 30 percent prior to July 30, 2009, and in excess of 70 percent thereafter for PTSD.

4. Entitlement to an initial rating in excess of 20 percent for diabetes.


REPRESENTATION

Veteran represented by:	Ronald C. Sykstus, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970, to include service in the Republic of Vietnam from July 1968 to December 1969.  He is the recipient of numerous awards and decorations, including the Vietnam Service Medal and the Combat Infantry Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record.

In June 2015, the Board remanded the appeal for additional development and it now returns for further appellate review. The Board also remanded the issues of entitlement to increased ratings for peripheral neuropathy of the bilateral upper and lower extremities for the issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999). Thereafter, the Veteran perfected an appeal as to such issues; however, as he has requested a Board hearing before a Veterans Law Judge in connection with such appeal, the matter will be the subject of a separate Board decision issued at a later date.

During the course of the appeal, in a May 2017 rating decision, the RO assigned an earlier effective date of September 2, 2008 for the Veteran's service-connected PTSD and diabetes, and granted an increased rating of 70 percent for his PTSD, effective July 30, 2009. Despite the award of a 70 percent rating, the Veteran has not been awarded the highest possible evaluation and he is presumed to be seeking the maximum possible evaluation. Thus, as the Veteran has not indicated satisfaction with the award of the 70 percent rating, the issue remains on appeal. A.B. v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1. Hypertension is not shown to be caused or aggravated by a service-connected disability.

2. Erectile dysfunction is not shown to be caused or aggravated by a service-connected disability.

3. For the appeal period prior to July 30, 2009, the Veteran's PTSD is manifested by symptomatology resulting in occupational and social impairment with reduced reliability and productivity, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

4. For the appeal period since July 30, 2009, the Veteran's PTSD is manifested by symptomatology resulting in occupational and social impairment in most areas, without more severe manifestations that more nearly approximate total occupational and social impairment.

5. For the entire appeal period, the Veteran's diabetes was controlled by the use of oral medication and a restricted diet, without the use of insulin or regulation of activities, and does not result in complications other than his already service-connected peripheral neuropathy of the bilateral upper and lower extremities. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2. The criteria for service connection for erectile dysfunction have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3. For the appeal period prior to July 30, 2009, the criteria for an initial rating of 50 percent, but no higher, for PTSD have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).

4. For the appeal period as of July 30, 2009, the criteria for an initial rating in excess of 70 percent for PTSD have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, DC 9411 (2017).

5. For the entire appeal period, the criteria for an initial rating in excess of 20 percent for diabetes have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, DC 7913 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection Claims

The Veteran contends that his currently diagnosed hypertension and erectile dysfunction (see June 2016 VA examinations) are secondary to his service-connected diabetes and/or his PTSD. The Board notes that the Veteran does not allege, and the record does not show, that such disorders are directly or presumptively related to his military service. See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008).

In this regard, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc). Service connection may not be established on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 
38 C.F.R. § 3.102 (2016). See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Thus, the matter at issue in this case is whether the Veteran's currently diagnosed hypertension and erectile dysfunction were caused or aggravated by his service-connected diabetes and/or PTSD. However, upon review of the evidence, the Board finds the preponderance of the evidence is against the claims for service connection for hypertension and erectile dysfunction.  

In this regard, the record contains multiple medical opinions with respect to the likely etiology of the Veteran's hypertension and erectile dysfunction, to include from Drs. A.W. and D.B., and a VA examiner who evaluated the Veteran in October 2008 and November 2009.  However, as discussed in the prior remand, none of these opinions are adequate to decide the claims. 

Specifically, Dr. A.W. opined in July 2009 that the Veteran's diabetic disease process had probably been going on more than five years, perhaps at a less severe level that made diagnosis difficult, and that, if the Veteran had some sort of underlying diabetes at that time, it could have led to subsequently diagnosed hypertension and erectile dysfunction.  In doing so, however, Dr. A.W. did not comment on the medical significance of the VA's examiner's observation that there was no evidence of renal dysfunction or vascular disease at that time that would link the Veteran's hypertension or erectile dysfunction to diabetes.  Conversely, the VA examiner concluded that it was unlikely that the Veteran's hypertension or erectile dysfunction was related to diabetes based, in part, on the fact that hypertension and erectile dysfunction pre-existed the 2008 diagnosis of diabetes, without addressing Dr. A.W.'s observation that the Veteran's diabetic disease process had probably been going on for a period of years prior to diagnosis.

Additionally, the record contains further opinions from a VA examiner, Dr. D.B., and Dr. A.W., dated in November 2009, August 2013, and April 2014-variously attributing the Veteran's erectile dysfunction to a psychological condition, treatment for hypertension, along with diabetes, and to a "bloodflow problem" secondary to diabetes. However, those opinions were also found to be inadequate as such were conclusory without a complete rationale. 

Thus, pursuant to the June 2015 remand, the Veteran was afforded another VA examination in June 2016. At such time, the examiner opined that the Veteran's hypertension and erectile dysfunction were less likely than not proximately due to or the result of the Veteran's service-connected diabetes. In support thereof, the examiner noted that such disorders predated the onset of diabetes. With regard to the Veteran's hypertension, the examiner noted that the Veteran had no nephropathy that would increase the risk of hypertension being caused by or aggravated by his diabetes and that his blood pressure had remained stable on medication since the hypertension diagnosis, and that the diagnosis from Dr. A.W. was noted as benign essential hypertension and not secondary hypertension. 

With regard to the Veteran's erectile dysfunction, the examiner noted that the Veteran had no evidence of "blood flow" or vascular conditions from his diabetes, denied any associated vascular conditions such as coronary artery disease, stroke, or peripheral vascular disease, and his testosterone level was low. The examiner also discussed the aforementioned 2009 opinion from Dr. A.W., but found that it was unlikely the Veteran had diabetes for a substantial time prior to the July 2008 diagnosis given his historical essentially normal A1C levels, which indicated good glycemic control over the preceding 3 months. Furthermore, the examiner also stated the Veteran's hypertension and erectile followed the natural course of progression. Thus, based on the foregoing, the examiner concluded that the Veteran's hypertension and erectile dysfunction were not likely due to or aggravated by his diabetes.

In regard to whether the Veteran's hypertension and erectile dysfunction are related to his service-connected PTSD, another June 2016 VA examiner stated that, while there was some evidence that indicated PTSD was related to cardiovascular disorders and studies have found an association between PTSD and poor cardiovascular health, such studies were correlational in nature and did not provide clear evidence of causation. The examiner also noted that such studies did not clearly control for all potential factors common to both PTSD and hypertension that may account for, or contribute significantly to the association found between hypertension and PTSD. 

In relation to the Veteran's erectile dysfunction, the examiner noted that, although the October 2008 and November 2009 VA examinations identified the most likely etiology of such disorder as a psychological condition, it should be noted that the Veteran had multiple medical conditions that research had shown to be associated with erectile dysfunction such as diabetes and hypertension. Moreover, the examiner noted that medications used to treat these other conditions could also contribute to erectile dysfunction. Thus, the examiner concluded that the degree which medical versus psychological factors contributed to self-reported erectile dysfunction could not be determined without resorting to mere speculation.

An addendum opinion was obtained in October 2016 to determine if the Veteran's hypertension and erectile dysfunction were secondary to his service-connected PTSD. At such time, the examiner opined that the Veteran's claimed conditions were less likely than not proximately due to or the result of the Veteran's service-connected condition. Specifically, the examiner noted that stress disorders including PTSD may cause transient increases in blood pressure, but usually did not by itself lead to persistent high blood pressure that lead to a clinical diagnosis of hypertension. The examiner also noted that secondary hypertension was most often associated with renal disease, pheochromocytoma, or primary hyperaldosteronism. The examiner also explained that the Veteran's PTSD had been stable and there was no notation that he was taking any PTSD-related medications that may affect his ability to achieve and maintain erections. The examiner further explained that the Veteran had a low testosterone level and the incident of his erectile dysfunction increased with advancing age. Moreover, the examiner concluded that it was not at least as likely as not the Veteran's claimed disorders were aggravated beyond its natural progression as such conditions followed the natural course. 

Based on the foregoing, the Board finds the preponderance of the evidence is against finding that the Veteran's hypertension or erectile dysfunction were caused or aggravated by his service-connected diabetes and/or PTSD. In this regard, the Board places great weight on the June 2016 and October 2016 opinions as they are predicated on a thorough review of the record. Such opinions clearly reflect consideration of the Veteran's medical records and provide a complete rationale supported by the evidence of record. Furthermore, the opinions offer clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). Therefore, the Board accords great probative weight to the June 2016 and October 2016 opinions. 

The Board acknowledges that the Veteran believes his hypertension and erectile dysfunction are secondary to his service-connected diabetes and/or PTSD. However, while lay persons are competent to provide opinions on some medical issues, in this case, the cause of the Veteran's hypertension and erectile dysfunction falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, such matter involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. Thus, the Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.

Therefore, service connection for hypertension and erectile dysfunction is not warranted. In reaching such determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims. As such, that doctrine is not applicable in the instant appeal and his claims must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

III. Initial Rating Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD

Service connection for PTSD was established by a June 2009 rating decision. The AOJ subsequently assigned initial ratings of 30 percent, effective as of September 2, 2008, and 70 percent, effective as of July 30, 2009. The Veteran contends that he is entitled to higher initial ratings because he believes that his PTSD symptoms are more severe than as reflected by the currently assigned ratings.  

The Veteran's service-connected PTSD is evaluated under the criteria of DC 9411, which provides that such disability is evaluated pursuant to the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130. 

A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occasional tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id.

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

As the United States Court of Appeals for the Federal Circuit explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination." 
38 C.F.R. § 4.126(a).  

In Bankhead  v. Shulkin, 29 Vet. App. 10 (2017), the United States Court of Appeals for Veterans Claims (Court) held that the language of the general rating formula "indicates that the presence of suicidal ideation alone...may cause occupational and social impairment with deficiencies in most areas." However, as recognized by the Court, VA must engage in a holistic analysis in assessing the severity, frequency, and duration of the signs and symptoms of a veteran's service-connected psychiatric disability, and their resulting social and occupational impairment.

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  In the instant case, the Veteran's claim was certified to the Board in February 2014 and, as such, the DSM-IV applies to his claim.

In this regard, the Board notes that the DSM-5 removed reference to Global Assessment of Functioning (GAF) scores.  However, as the DSM-IV governs the Veteran's claim, such scores are relevant to the evaluation of his PTSD. A GAF score is another component considered to determine the entire disability picture for the Veteran. The GAF scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994)).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria. Carpenter, supra. An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned). See 38 C.F.R. § 4.126(a). Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. Id.; see also 
38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

After a review of the record, the Board finds that the Veteran's PTSD a results in, at most, occupational and social impairment with reduced reliability and productivity for the appeal period prior to July 30, 2009, and occupational and social impairment with deficiencies in most areas for the appeal period since July 30, 2009. 

In this regard, the Veteran was afforded a VA examination in October 2008. At such time, he described a rocky relationship with his wife and, while he had contact with his youngest child, he only had limited contact with his older two children. The Veteran also reported that he rarely associated with people outside his family and enjoyed fishing. The Veteran also stated that he had a history of physical altercations until about ten years ago when he stopped associating with people. The examiner noted that the Veteran was mildly impaired with regard to psychosocial functioning.

Upon mental examination, the examiner found that the Veteran was neatly groomed; appropriately dressed; had clear and coherent speech; an appropriate affect with a dysphoric mood; oriented to person, time, place; no delusions; understood outcome of behavior; no suicidal or homicidal thoughts; and had no hallucinations. The Veteran also reported that he woke up three times a month secondary to nightmares and that he was fatigued during the day. He further reported that he had obsessive/ritualistic behavior as he found himself fixing the blinds and unable to get them straight. The Veteran also stated that he had panic attacks as a period of not being able to breathe and swallow that usually occurred at night while in bed. The Veteran further stated that he got irritable with people on the job especially if they were unable to complete job tasks. The examiner also noted that the Veteran's persistent symptoms of difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle response caused clinically significant distress or impairment in social, occupational, or other important areas of function. A GAF score of 61 was assigned. 

Thereafter, the Veteran underwent another VA examination in November 2009. At such time, he reported that his irritability was a problem and he was "sort of a loner" but went fishing with one other person. Upon mental status examination, the examiner noted that the Veteran was neatly groomed and appropriately dress; had an appropriate, constricted affect with a dysphoric mood; was oriented to person, time, and place; had no delusions; no hallucinations; no obsessive/ritualistic behavior; no suicidal or homicidal thoughts; and mildly impaired recent memory. The Veteran also reported that he experienced infrequent panic attacks that did not affect his functioning, and that he had difficulty with anger and irritability at work and at home. He further reported that he missed work as he did not feel like going in because of poor sleep or low energy. The examiner found that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD symptoms, but with generally satisfactory functioning. 

At the May 2014 Board hearing, the Veteran testified that he had ongoing depression, got nervous around crowds, and never thought about hurting himself much, but thought about hurting others. He also stated that he would feel so angry that he could lose control unless he removed himself from the situation. He further stated that he stopped working full-time in about February 2012 and started working part-time after his sister got sick and due to a lack of sleep. 

Pursuant to the June 2015 remand, the Veteran underwent another VA examination in June 2016. At such time, he reported that he was getting along with his wife and had some contact with his children. He stated that he saw his two brothers weekly and that their relationships were "good." The Veteran denied having friends and stated that he gave up fishing. He endorsed a couple of verbal disagreements with his neighbor, but denied physical fights. The Veteran had symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss such as forgetting names, directions, or recent events, and a flattened affect. The examiner observed that the Veteran was well groomed; alert; had logical and goal directed thought processes; good insight and judgment; and mildly diminished attention and concentration. The Veteran denied active suicidal ideation with plan or intent, but stated that some days he found himself thinking he would be better off not being here. He also reported that he occasionally had auditory hallucinations, but no delusions. 

Based on the foregoing, the Board finds that, for the appeal period prior to July 30, 2009, the Veteran is entitled to an initial rating of 50 percent, but no higher, for his service-connected PTSD as such disorder had been manifested by symptomatology resulting in occupational and social impairment with reduced reliability and productivity, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  

In this regard, the evidence of record during the appeal period prior to July 30, 2009, demonstrates that the Veteran had psychiatric symptomatology including depression, anxiety, panic attacks, nightmares, hypervigilance, exaggerated startle response, avoidance behavior, sleep difficulty, disturbances in mood and motivation, and difficulty in establishing and maintaining effective work and social relationships. 

Furthermore, while the Veteran has stated that he experienced psychiatric symptomatology associated with a higher rating such as obsessional rituals and impaired impulse control, the Board finds that such are not in themselves indicative of a 70 percent rating as the objective evidence of record does not demonstrate that his psychiatric symptomatology resulted in social and occupational functioning with deficiencies in most areas. Moreover, the October 2008 VA examiner assigned a GAF score of 61, which reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.

Furthermore, for the appeal period since July 30, 2009, the Veteran is not entitled to an initial rating in excess of 70 percent for his service-connected PTSD. In this regard, the Board finds that a 100 percent rating for the Veteran's PTSD is not warranted at any time during the appeal period. Specifically, the Veteran's symptoms did not occur at the severity, frequency, or the duration required for a 100 percent rating. The Board acknowledges that the Veteran has experienced social and occupational impairment; however such has not been total. In particular, throughout the appeal period, the Veteran reported that he maintained, albeit strained, relationships with his family. Moreover, the Veteran has sustained employment during the entire appeal period, although he reported that he switched from full-time to part-time, in part, due to his symptomatology. 

Therefore, given the frequency, severity, and duration of the Veteran's symptoms, the Board finds that his PTSD has been productive of no more than occupational and social impairment with reduced reliability and productivity prior to July 30, 2009, and no more than occupational and social impairment with deficiencies in most areas as of such date. Accordingly, a 50 percent rating, but no higher, is warranted prior to July 30, 2009, and a rating in excess of 70 percent thereafter for the Veteran's PTSD is not warranted.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected PTSD, and, as discussed above, has in fact awarded a higher initial rating for the period prior to July 30, 2009 on appeal. However, the Board finds that his symptomatology has otherwise been stable. Therefore, assigning additional staged ratings for such disability is not warranted.

Diabetes

The Veteran is in receipt of a 20 percent rating for his service-connected diabetes. He contends that such rating does not accurately reflect his level of symptomatology and that a higher rating is warranted.

The Veteran has been assigned a 20 percent rating for his diabetes pursuant to 38 C.F.R. § 4.119, DC 7913.  Such rating criteria provides that a 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (defined within the diagnostic code as avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

Note (1) provides that complications of diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent rating. Noncompensable complications are deemed part of the diabetic process under DC 7913.  

After a review of the record, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected diabetes is not warranted. 

In this regard, the Veteran was afforded a VA examination in connection with his claim in October 2008. At such time, the examiner noted that the Veteran's diabetes was treated by oral medication and a restricted or special diet, with no restrictions on his ability to perform strenuous activities. The examiner also noted that there were no episodes of hypoglycemic reactions or ketoacidosis, and the Veteran's diabetes did not require insulin. 

Pursuant to the June 2015 remand, the Veteran underwent another VA examination in June 2016. Such examiner also found that the Veteran's diabetes was treated by a restricted diet and oral medication, and did not require insulin or regulation of activities. The VA examiner also noted that the Veteran visited care providers for episodes of ketoacidosis or hypoglycemic reactions less than two times per month and had not been hospitalized for such conditions in the prior 12 months.  The examiner further reported that the Veteran did not have loss of strength or unintentional weight loss due to his diabetes and did not find that the Veteran had any complications from his diabetes.  

Private and VA treatment records likewise fail to show that the Veteran's diabetes required restriction of activities and, other than peripheral neuropathy, he has no complications of diabetes, to include diabetic retinopathy and diabetic nephropathy. 

Based on the foregoing, the Board finds that an initial rating in excess of 20 percent for the Veteran's diabetes is not warranted. Specifically, while the evidence of record reveals that the Veteran's diabetes is treated with oral medication and a restricted diet, there is no indication that his diabetes requires regulation of activities or insulin. Therefore, as regulation of activities and insulin are required manifestations for a 40, 60, or 100 percent rating and the Veteran is not shown to meet such criteria, a rating in excess of 20 percent is not warranted.

With regard to diabetic complications, the Board finds that there are no complications of his diabetes that warrant separate ratings, other than his peripheral neuropathy of the bilateral upper and lower extremities, which have already been separately rated. 

Thus, the Board finds that a rating in excess of 20 percent for diabetes mellitus, type II, is not warranted.  The Board has also considered whether staged ratings under Fenderson, supra, are appropriate for such disability; however, the Board finds that the Veteran's symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

Other Considerations

Further, neither the Veteran nor his representative has raised any other issues nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 

In this regard, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. "Substantially gainful employment" is considered "work that involves doing significant productive physical or mental duties and is done for pay or profit" even if the work "is done on a part-time basis or if a claimant is paid less, or is given less responsibility than when the same claimant worked before." In other words a "substantially gainful occupation" is "one that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income" prior to when he was last employed. See Faust v. West, 13 Vet. App. 342, 356 (2000).

Here, the Veteran has maintained employment at a construction company for over 20 years. As mentioned previously, he stated that he shifted from full-time to part-time employment due in part to the lack of sleep he was getting, which has been noted to be a symptom of his service-connected PTSD. Additionally, at the June 2016 VA examination, the Veteran reported that his employer had kept him on so he could have insurance and that, if he had not been with them for so long, he would have been laid off. He also indicated that his performance duties are different than they were before, and that he works when he feels like it, which could be anywhere from two days a week to every day that week. 

Thus, while the Veteran shifted to part-time work and has been given different duties on the job, the evidence of record does not show, and the Veteran does not contend, that his service-connected PTSD renders him unemployable. Furthermore, the Veteran's diabetes has not been shown to render him unemployable. Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

In sum, the Board finds that the Veteran is entitled to an initial rating of 50 percent, but no higher, prior to July 30, 2009, and is not entitled to a rating in excess of 70 percent thereafter for PTSD. The board also finds that the Veteran is not entitled to an initial rating in excess of 20 percent for his diabetes. Therefore, to the extent that the Board herein denies the Veteran's claims for a higher rating, the benefit of the doubt doctrine is not applicable and such aspect of his claims must be denied. 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for hypertension is denied.

Service connection for erectile dysfunction is denied. 

For the appeal period prior to July 30, 2009, an initial rating of 50 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.

For the appeal period since July 30, 2009, an initial rating in excess of 70 percent is denied. 

An initial rating in excess of 20 percent for diabetes mellitus, type II, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


